DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-25 are allowed.
Claims 7, 8 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Emphasis added.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear do demonstrate one or more vertical travel slots extending through a sidewall of a third body portion positioned within the hollow interior of the first body portion and rotationally immobile relative to the first body portion, wherein the cam pin extends through one of the one or more vertical travel slots.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 9 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caserta et al. (US Pat No 7,243,859 B2).
Re claim 1, Caserta et al. show a diffuser (Figs. 2-6) comprising:
a first body portion (5) defining a hollow interior and having an air flow path (15) extending there through;
a second body portion (1/3) secured to the first body portion and rotatable relative to the first body portion, the second body portion defining a reservoir (1) for storing a volatile substance composition;
a wick (2) configured for holding the volatile substance composition therein and positioned at least partially within (Fig. 2) the hollow interior of the first body portion (5); and
a closure mechanism comprising a wick cap (11) having an exterior surface (11) and a cam slot (13) defined within the second body portion (1/3), the wick cap comprising a cam pin (col. 3, line 47) extending away from the exterior surface of the wick cap (11) and into the cam slot (13), the closure mechanism configured to selectably isolate the wick from the air flow path extending through the first body portion (col. 3, lines 47-51).
Re claim 2, Caserta et al. show the wick (Fig. 2, 7) extends from the reservoir (1) and into the hollow interior of the first body portion (5): and
the closure mechanism is configured to selectably isolate the wick and the reservoir from the air flow path extending through the first body portion (col. 3, lines 47-51).
Re claim 3, Caserta et al. show the wick cap (Fig. 2, 11) is movable linearly between:
a sealed configuration (Fig. 5) in which the wick (2) and the volatile substance composition are isolated from the air flow path (15); and
an exposed configuration (Fig. 2) in which at least a portion of the wick (2) positioned within the hollow interior of the first body portion (5) is exposed to the air flow path (15).

wherein, in the sealed configuration, the wick cap (11) depresses a gasket (16) against the gasket seat (14).
Re claim 5, Caserta et al. disclose the closure mechanism is configured to convert rotational movement of the second body portion relative to the first body portion into linear movement of the wick cap between the sealed configuration and the exposed configuration (col. 3, lines 47-51).
Re claim 9, Caserta et al. disclose the closure mechanism is configured to selectably isolate the wick and the reservoir from the air flow path extending through the first body portion based on the rotational position of the second body portion relative to the first body portion (col. 3, lines 47-51).
Re claim 26, Caserta et al. show a method of assembling a diffuser, the method comprising:
providing a first body portion (Fig. 3, 5), the first body portion defining a hollow interior and having an air flow path (15) extending there through;
securing a second body portion (1/3) to the first body portion, the second body portion being rotatable relative to the first body portion and defining a reservoir (1) for storing a volatile substance composition;
positioning a wick (2) at least partially within the hollow interior of the first body portion, the wick configured for holding the volatile substance composition therein; and
providing a wick cap (11) of a closure mechanism on the wick, the closure mechanism further including a cam slot (13) defined within the second body portion (1/3), the wick cap having an exterior surface (11) and a cam pin (col. 3, line 47) extending away from the exterior surface of the wick cap and into the cam slot (13), wherein the closure mechanism is configured to selectably isolate the wick from the air flow path extending through the first body portion (col. 3, lines 47-51).

Re claim 28, Caserta et al. show the wick cap (Fig. 2, 11) is movable linearly between:
a sealed configuration (Fig. 5) in which the wick (2) and the volatile substance composition are isolated from the air flow path (15); and
an exposed configuration (Fig. 2) in which at least a portion of the wick (2) positioned within the hollow interior of the first body portion (5) is exposed to the air flow path (15).
Re claim 29, Caserta et al. show the reservoir (Fig. 3, 1) defines a wick aperture (7) extending therethrough and the wick aperture is surrounded by a gasket seat (14), and
wherein, in the sealed configuration, the wick cap depresses a gasket (16) against the gasket seat (14).
Re claim 30, Caserta et al. disclose the closure mechanism is configured to convert rotational movement of the second body portion relative to the first body portion into linear movement of the wick cap between the sealed configuration and the exposed configuration (col. 3, lines 47-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caserta et al. (US Pat No 7,243,859 B2) in view of Wade (US Pat No 4,840,773).
Re claim 10, Caserta et al. disclose all aspects of the claimed invention but does not teach a clip for securing the diffuser relative to a support device, wherein the clip is secured to the first body portion by a ball joint at a location above a center of gravity of the diffuser.
However, Wade shows a diffuser including a clip (Fig. 5, 54) for securing the diffuser to a support device, wherein the clip (54) is secured to a first body portion (20) by a ball joint (56) at a location above a center of gravity of the diffuser (shown above the center).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation for the diffuser device of Caserta et al. to include a clip as taught by Wade to provide a fastening means for a duct register of an automotive air conditioning system or a grill within a building or some other air moving surface (Caserta – col. 4, lines 55-58).
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CERNOCH/          Examiner, Art Unit 3752